Order entered July 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00877-CR

                            MICHAEL GLEN GARZA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31429

                                            ORDER
       Before the Court is appellant’s third motion for extension of time to file his brief. A

review of this appeal shows the notice of appeal was filed August 1, 2018. After a seven-month

delay, the reporter’s twenty-nine volume record was filed on April 16, 2019. Appellant’s brief

was initially due May 18, 2019. When it was not filed, we notified appellant by postcard dated

May 22, 2019, and directed him to file his brief and a motion to extend time within ten days.

That same day, appellant filed a motion for extension of time. We granted that motion, along

with a second motion, making the brief due date July 24, 2019, ninety days after the reporter’s

record was filed. In our June 26th order granting appellant’s second extension of time, we

cautioned him that the failure to file a brief by that date might result in the appeal being abated
for a hearing under rule 38.8(b)(3). Appellant now requests an additional two months, noting in

his third motion for extension that additional time is required because the record is large.

       We GRANT appellant’s third motion to the extent we ORDER appellant’s brief DUE on

or before September 16, 2019. If appellant’s brief is not filed by that date, the Court will abate

the case for a hearing to determine the adequacy of representation.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; and to counsel for all parties.




                                                      /s/     LANA MYERS
                                                              JUSTICE